Citation Nr: 0011093	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-29 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for joint pain and 
muscle cramps, as an undiagnosed illnesses incurred as a 
result of service in the Southwest Asia theater of operations 
during the Persian Gulf War.

2.  Entitlement to service connection for fatigue, as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

3.  Entitlement to service connection for a sleep disorder 
and nervous disorder, as undiagnosed illnesses incurred as a 
result of service in the Southwest Asia theater of operations 
during the Persian Gulf War.

4.  Entitlement to service connection for a disorder causing 
headaches as an undiagnosed illnesses incurred as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

5.  Entitlement to service connection for a skin disorder, as 
an undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

6.  Entitlement to service connection for an upper 
respiratory disorder manifested by frequent colds, as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from December 1990 to 
August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for undiagnosed illnesses claimed to be manifested by joint 
pain, muscle cramps, fatigue, sleep disorder, headaches, skin 
rash, and upper respiratory disorder claimed as frequent 
colds, claimed as being the result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.



FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

2.  The record contains no evidence of medical signs or other 
independently verified non-medical indicators that the 
veteran has chronic disability from an undiagnosed illness 
manifested by joint pain and muscle cramps which was incurred 
during a period of active duty service or developed to a 
compensable degree after the veteran's separation from 
service.

3  The record contains no evidence of medical signs or other 
independently verified non-medical indicators that the 
veteran has chronic disability from an undiagnosed illness 
manifested by fatigue which was incurred during a period of 
active duty service or developed to a compensable degree 
after the veteran's separation from service.

4.  The record contains no evidence of medical signs or other 
independently verified non-medical indicators that the 
veteran has chronic disability from an undiagnosed illness 
manifested by a nervous disorder or sleep disorder which was 
incurred during a period of active duty service or developed 
to a compensable degree after the veteran's separation from 
service.

5.  The record contains no evidence of medical signs or other 
independently verified non-medical indicators that the 
veteran has chronic disability from an undiagnosed illness 
manifested by headaches which was incurred during a period of 
active duty service or developed to a compensable degree 
after the veteran's separation from service.

6.  The record contains no evidence of medical signs or other 
independently verified non-medical indicators that the 
veteran has chronic disability from an undiagnosed illness 
manifested by a skin disorder which was incurred during a 
period of active duty service or developed to a compensable 
degree after the veteran's separation from service.

7.  The record contains no evidence of medical signs or other 
independently verified non-medical indicators that the 
veteran has chronic disability from an undiagnosed illness 
manifested by a respiratory disorder which was incurred 
during a period of active duty service or developed to a 
compensable degree after the veteran's separation from 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for an undiagnosed 
illness manifested by subjective complaints of joint pain and 
muscle cramps, and diagnosed as polyarthralgia is not well 
grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

2.  The claim for service connection for an undiagnosed 
illness manifested by subjective complaints of fatigue is not 
well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

3.  The claim for service connection for an undiagnosed 
illness manifested by subjective complaints of a sleep 
disorder and a nervous disorder is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

4.  The claim for service connection for an undiagnosed 
illness manifested by subjective complaints of headaches is 
not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

5.  The claim for service connection for an undiagnosed 
illness manifested by a skin disorder is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

6.  The claim for service connection for an undiagnosed 
illness manifested by respiratory symptoms diagnosed as 
chronic obstructive pulmonary disease and sinusitis is not 
well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for a disability for a veteran who served in the Southwest 
Asia theater of operations during the Persian Gulf War when 
there are objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as fatigue, 
headache, muscle pain, joint pain, or signs or symptoms of 
gastrointestinal, neurologic, or respiratory illness.  The 
requirements for granting service connection for this type of 
undiagnosed illness include the following:  (1) the illness 
must become manifested during either active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more, under the appropriate diagnostic code in Part 4 of 38 
C.F.R., not later than December 31, 2001; (2) the medical 
evidence cannot be attributed to any known clinical 
diagnosis; (3) there must be objective evidence that is 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification; (4) 
a minimum of a six month period of chronicity; and (5) no 
affirmative evidence which relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317 
(1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b) 
(1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

To support a well-grounded claim for service connection for 
disability associated with undiagnosed illness related to 
service in Southwest Asia, a the record must contain some 
evidence of : (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of 10 percent or more with the presumptive 
period; and (4) a nexus between the chronic disability and 
the undiagnosed illness.  VAOPGCPREC 4-99 (O.G.C. Prec. 4-
99).

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
undiagnosed illnesses manifested by joint pain, muscle pain, 
fatigue, sleep and nervous disorders, headaches, a skin 
disorder, and a respiratory disorder is not well grounded.  
Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in February 
1994, and in the statement of the case and supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

The claimant is a "Gulf War veteran" as defined by 
38 C.F.R. § 3.317(d).  Service personnel records indicate 
that he had service in the Southwest Asia theater of 
operations from December 1990 to April 1991.

Service medical records associated with the veteran's 
Southwest Asia service contain no indication that he 
developed chronic disability from the various symptoms for 
which he has had subjective complaints.  The veteran does not 
contend that the onset of his symptoms was during his active 
military service.  In his claim filed in January 1993, he 
reported that his symptoms of joint pain, fatigue, sleep 
disorder, headache, skin rash, muscle cramps, and frequent 
"colds" occurred after his return from the Persian Gulf.  
Service medical records generated after the  veteran's return 
from Southwest Asia do not show that he had complaints, 
diagnoses or treatment for joint pain or muscle cramps other 
than symptoms associated with right knee meniscus tear.  Nor 
do such records show that he had chronic symptoms of fatigue, 
sleep and nervous disorders, headaches, a skin disorder, or a 
respiratory disorder.

Therefore, if the veteran is entitled to service connection 
for the various disorders he has claimed he has, such 
entitlement can only be allowed under the presumptive service 
connection provisions of 38 C.F.R. § 3.317.


I.  Joint Pain and Muscle Cramps

The veteran has asserted in his claim, in written statements, 
and by way of history given during medical examinations that 
he has current disability from joint pain and muscle cramps, 
particularly in his shoulders, hands, and knees.  He has been 
granted service connection for disability associated with 
postoperative right knee medial meniscus tear.  The right 
knee disorder was documented to have occurred during his 
active military service.

However, a thorough review of the entire record does not 
yield evidence the veteran has compensable disability from 
his musculoskeletal complaints of joint pain and muscle 
cramps.  When he underwent a general medical examination in 
August 1993, the veteran had full range of motion in all 
extremities without effusion.  X-rays of the shoulders showed 
no abnormality.  VA outpatient treatment document the 
veteran's subjective complaints of multiple joint aches but 
contain no objective findings that the veteran had 
compensable disability from a disorder involving his 
musculoskeletal system.  There are no reported findings of 
deformity, limitation of motion, ankylosis (bony fixation), 
crepitus, swelling, heat, redness, or any other clinical sign 
of a musculoskeletal disorder involving a joint other than 
his right knee, for which the veteran has service-connected 
disability and is receiving compensation.

During a VA orthopedic examination in March 1994, the 
veteran's complaints pertained to disability associated with 
his right knee.  No findings pertinent to his subjective 
complaints of the joint pain and muscle cramps were reported.

The veteran underwent another VA general medical examination 
in March 1997.  He complained of pain in his shoulders, 
elbows, knees, and low back.  He denied having joint 
swelling.  The examiner did not report any pertinent clinical 
findings other than pain on bending the back and moving the 
right shoulder.  There was no indication that the associated 
pain caused compensable limitation of motion or other 
functional loss.  The pertinent diagnosis was polyarthralgia.  
The clinical findings and diagnosis were not attributed to an 
undiagnosed illness.

The Board has reviewed the entire record and finds no 
evidence which indicates that the veteran has developed 
compensable disability from a musculoskeletal disorder which 
has been attributed to an undiagnosed illness.  While the 
record has documented subjective complaints of joint pain, 
there is no indication that the veteran's symptoms have 
resulted in compensable disability with such objective 
findings as limitation of motion, painful motion causing 
limitation, deformity, swelling, inflammation, crepitus, 
muscle spasm, or other clinical signs of a musculoskeletal 
disorder.  There is medical evidence attributing the joint 
pain to a diagnosed illness, namely arthralgia, but no 
medical opinion linking the arthralgia to active service.  
Accordingly, the Board concludes that the claim for service 
connection for joint pain and muscle cramps is not well 
grounded.

II.  Fatigue, Sleep Disorder, and Nervous Disorder

Although the veteran's service medical records show that he 
complained of fatigue during treatment in April 1991, his 
symptoms were attributed to gastroenteritis with mild 
dehydration.  The service medical records do not show that he 
developed chronic disability from fatigue, a sleep disorder, 
or a nervous disorder during his active military service.

As with the other claimed disabilities discussed in this 
decision, the veteran has asserted that after his separation 
from active duty service, he developed chronic, compensable 
disability from an undiagnosed illness manifested by fatigue, 
a sleep disorder, and a nervous disorder.  He has attributed 
his disability to his service in Southwest Asia.

During the August 1983 VA examination, he reported 
fatigability, saying that he woke up tired and went to sleep 
tired.  He told the examiner that he felt chronically 
fatigued, even when he was rested and not exposed to his 
usual job activities.  On examination, he appeared well 
developed and well nourished.  He was not in acute distress.  
His vital signs were stable.  The examiner reported no 
clinical findings of fatigue.  However, he noted the 
veteran's family history of diabetes and that he had shown 
elevated glucose in his blood indicative of glucose 
intolerance.  The reported diagnosis was history of 
fatigability.

A VA outpatient treatment note dated in August 1993 indicates 
that the veteran had a current complaint off fatigue.  He had 
the same complaint during subsequent outpatient treatment.  
However, the treatment records do not contain any clinical 
findings or other indications of fatigue.  Although a 
diagnosis of fatigue appears in several outpatient treatment 
notes, such notes contain no indication as to what, if any, 
illness the symptoms were attributed, or on what clinical 
findings the impression was based.

VA outpatient treatment notes do not show treatment for a 
sleep disorder or a nervous disorder.

During a VA neurology examination in March 1997, the veteran 
did not complain of fatigue.  He said his sleep had improved.  
He denied sudden urges to sleep.  He had 5/5 motor strength 
in all four extremities.  No diagnosis pertinent to fatigue 
was reported.

During the March 1997 VA general medical examination, the 
veteran reported that he was employed.  It was noted that he 
was ". . . still in the Reserves."  He did not have current 
complaints of fatigue.  Laboratory findings including 
serology were within normal limits.  No diagnosis of fatigue 
was reported.

During a VA neuropsychiatric examination, the veteran 
reported that he had to quit a job working with plumbing and 
air-conditioning equipment due to fatigue.  He was currently 
working in a job involving computers.  He reported that while 
he slept he was continually moving and jerking.  He 
complained of waking easily from sleep with any change or 
noise, or sometimes just spontaneously.  He generally went 
back to sleep but awoke not refreshed and remained fatigued 
during the daytime.  He denied sleeping in the daytime.  A 
mental status examination was normal.  The examiner reported 
a diagnosis of sleep disorder not otherwise specified, but 
very likely due to periodic leg movement disorder which was 
frequently associated with chronic pain and/or gastric pain.

Although the veteran has asserted that he has disability from 
memory loss which he has attributed to a nervous disorder, 
the record contains no evidence that he has current, chronic, 
compensable disability from any nervous disorder.  Therefore, 
the Board concludes that his claim for service-connection for 
a nervous disorder is not well grounded.

Concerning his sleep disorder, it appears that the veteran 
does have current disability from a diagnosed sleep disorder 
suspected of being periodic leg movement disorder.  There is 
no medical evidence which attributes any periodic leg 
movement disorder to service.  Further, the medical evidence 
does not show that the sleep disorder is due to an 
undiagnosed illness.  Therefore, the Board concludes that the 
claim for service connection for a sleep disorder as an 
undiagnosed illness resulting from the veteran's service in 
Southwest Asia is not well grounded.

Finally, addressing the claim for service connection for 
fatigue, the veteran's subjective complaints have not been 
objectively demonstrated either medically or otherwise.  
There is no medical evidence in the record which attributes 
the veteran's subjective complaints of fatigue to an 
undiagnosed illness or to diagnosed illness related to his 
service in Southwest Asia.  Therefore, the Board concludes 
that the claim for service connection for fatigue is not well 
grounded.

III.  Headaches

Service medical records show that in early January 1991, the 
veteran had headache which was associated with viral 
syndrome.  Subsequently dated service medical records do not 
document complaints of headache.

The veteran claimed in January 1993 that he had disability 
from headaches which he impliedly attributed to exposure to 
environmental hazards during his service in Southwest Asia.  
He requested a VA examination.  When he was examined in 
February 1993, he reported a history of frontal and temporal 
headaches since 1991 which he treated with Tylenol.  He 
denied symptoms such as ringing in his ears, vision problems, 
eyelid twitch, numbness, and tingling.  The examiner reported 
no objective findings pertinent to the complaint of headache 
but reported a diagnosis of headache.

During the August 1993 VA general medical examination, an 
examiner had the impression that the veteran's headaches 
might be associated with exacerbation of his sinus symptoms.  
He reported no objective findings associated with headache.  
However, the pertinent diagnosis was recurrent frontal 
headaches which might be exacerbated by sinus symptoms.

Subsequently dated VA outpatient treatment records do not 
document objective findings of chronic disability, although 
the veteran's complaint of headaches were noted in October 
1993 and July 1994.  In the October 1993 outpatient treatment 
note, an examiner reported an impression of Gulf War syndrome 
based on numerous complaints in addition to headaches.

During a VA neurological examination in March 1997, the 
veteran told the examiner that he had chronic daily headaches 
which he had from the time he awakened and lasted throughout 
the day without change.  He denied symptoms of nausea, 
vomiting, photophobia, and visual changes associated with the 
headaches.  He denied that the headaches interrupted his 
sleep.  He denied having any warning before such headaches.  
He reported that taking Tylenol alleviated the headaches.  A 
neurological examination was entirely normal.  The diagnosis 
was chronic daily headaches, without evidence of epilepsy or 
narcolepsy.

The Board has reviewed the entire record and finds that the 
medical evidence does not show that the veteran suffers from 
chronic disability manifested by headaches due to either 
diagnosed illness or undiagnosed illness.  Instead, it 
appears from the medical evidence that the headaches are 
purely subjective complaints, and, as such, cannot be service 
connected.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 
8100 (1999).  In the absence of objective evidence which 
indicates that the veteran has chronic, compensable 
disability causing headaches, his claim for service 
connection for headaches as being the result of service in 
Southwest Asia is not well grounded.

IV.  Skin Disorder

The veteran's service medical records do not show that he had 
a chronic skin disorder during his active military service.  
The earliest dated record which indicates that the veteran 
had a skin disorder was made in February 1993 at which time 
an examiner noted that he had a follicular rash on his left 
buttock.  During a VA dermatology consultation in March 1993, 
it was noted that he had had a rash on his right shoulder 
which was treated with Amoxicillin.  After he finished taking 
the medication, he developed a urticarial rash on his 
extremities and his torso.  An examiner noted his impression 
that the veteran's rash was secondary to allergy to 
Amoxicillin.

Records of a March 1993 private hospitalization indicate that 
the veteran had an allergic reaction to Amoxicillin which 
manifested itself by hives and breathing difficulty.

During the August 1993 VA examination, the veteran reported 
having recurrent rash initially starting on his neck and 
back.  He also reported having a rash on his legs.  He told 
the examiner that recently he had had an allergic reaction to 
Amoxicillin.  On examination, he had a macular rash over his 
left lower extremity.  According to the veteran, the rash 
would wax and wane, and was currently resolving.  The 
pertinent diagnosis was history of recurrent dermatitis, 
status post Gulf War service.

Subsequently dated VA outpatient treatment records show that 
the veteran had dry skin on his chest and trunk with small 
areas of folliculitis.  He had a wart-like lesion on his 
penis.  The reported impressions were penile lesion, dry 
skin, and folliculitis.  The veteran was given a moisturizing 
lotion and planned to go to a private physician.

During the March 1997 VA examination, the veteran did not 
have a rash, although he reported that he had had many 
recurrences of rash in the past.  The examiner reported no 
clinical findings of a skin disorder and no pertinent 
diagnosis.

A review of the entire record does not yield evidence of 
objective findings that the veteran has compensable 
disability from a chronic skin disorder which has been 
attributed to an undiagnosed illness.  Although it is 
apparent that he had acute urticaria in March 1993 after a 
course of Amoxicillin, a macular rash over his left lower 
extremity in August 1993, and dry skin and folliculitis in 
December 1996, some of these are diagnosed, not undiagnosed, 
disorders.  Further, from the medical evidence, these 
diorders appear to be acute, rather than chronic.  Finally, 
none of these disorders is linked to his service by medical 
opinion.  Accordingly, the Board concludes that the claim for 
service connection for a skin disorder, claimed as due to 
undiagnosed illness as a result of Southwest Asia service is 
not well grounded.

V.  Respiratory Disorder

Service medical records do not show that the veteran had a 
chronic respiratory disorder in service or that he incurred a 
disease or injury which resulted in a respiratory disorder.  
However, he did have some respiratory complaints in January 
and February 1991 which were variously diagnosed as viral 
syndrome, cold syndrome, and viremia.

The veteran claimed in January 1993 that he had frequent 
colds which he attributed to "exposure" during the Gulf 
War.  However, a review of the record yields no clinical 
documentation of a respiratory disorder which has been 
associated with an undiagnosed illness.  

During VA outpatient treatment in April 1993, the veteran 
complained of having symptoms of sore throat.  On 
examination, he had mild nasal edema and some post pharynx 
drainage.  The pertinent impression was questionable allergic 
rhinitis.  He was given a nasal spray.

During the August 1993 VA examination, the veteran gave a 
history of recurrent upper respiratory infections with no 
history of such prior to his service in Southwest Asia.  He 
complained of sinus problems and post-nasal drip.  His wife 
reported that he snored.  The examiner noted that the veteran 
was a smoker.  On examination, the veteran's nose and throat 
were benign.  His lungs were clear.  X-rays of his sinuses 
were normal.  The reported diagnosis was recurrent upper 
respiratory and sinus infection since the veteran's 
discharge.  The examiner noted again that the veteran was a 
smoker.  The veteran also underwent a pulmonary function test 
in August 1993.  The results showed normal pulmonary 
function.

During the March 1997 VA general medical examination, the 
veteran reported that he smoked one pack of cigarettes per 
day.  He denied having shortness of breath and chest pain but 
reported chronic cough and expectoration of phlegm daily.  An 
examination of his nose, sinuses, mouth, and throat were 
normal.  His breathing showed prolonged expirations with 
rales and rhonchi on both sides.  A pulmonary function test 
1997 was normal.  However, the examiner who conducted the 
clinical examination reported among his diagnoses chronic 
obstructive pulmonary disease (COPD) and chronic sinusitis.

A review of the record does not yield evidence that the 
veteran has disability from a respiratory disorder as a 
result of undiagnosed illness.  This is not to say that the 
veteran does not have respiratory disorders.  There is 
medical evidence in the record which suggests that he has 
disability from COPD and has had complaints of frequent colds 
with sinus involvement.  However, his symptoms have been 
attributed to a known clinical diagnosis and, further, there 
is no medical opinion linking the disorder(s) to service.

The Board finds that the record does not contain evidence 
that the veteran has chronic compensable disability from a 
respiratory disorder which has been attributed to undiagnosed 
illness.  Therefore, the Board concludes that claim for 
service connection for a respiratory disorder, claimed as 
frequent colds, is not well grounded.


ORDER

Service connection for undiagnosed illnesses claimed to be 
manifested by joint pain, muscle pain, fatigue, sleep and 
nervous disorders, headaches, a skin disorder, and a 
respiratory disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


